                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


GLEN A. HATCHETT,

              Plaintiff,

v.                                                        Case No. 8:19-cv-196-AEP

ANDREW SAUL,
Commissioner of Social Security,

              Defendant.
                                           /

                                            ORDER

       This cause comes before the Court upon the Commissioner’s Motion for Entry of

Judgment with Remand (Doc. 24). 1 The Commissioner contends that remand is appropriate for

the following reasons:

       Upon remand, the agency will re-evaluate Plaintiff’s mental impairment in
       accordance with the special technique described in 20 C.F.R. § 404.1520a;
       further evaluate Plaintiff’s residual functional capacity; and, if necessary, obtain
       vocational expert testimony.

(Doc. 24). Plaintiff does not object to the relief requested. Accordingly, for the reasons stated

in the Commissioner’s motion, it is hereby

       ORDERED:

       1. The Commissioner’s Motion for Entry of Judgment with Remand (Doc. 24) is

GRANTED.




       1
         The parties consented to proceed before the undersigned pursuant to 28 U.S.C. §
636(c) (Doc. 12).
       2. The Clerk is directed to enter judgment for Plaintiff with instructions that the

Commissioner’s decision is REVERSED under sentence four of 42 U.S.C. § 405(g) and the

case is REMANDED for further administrative proceedings consistent with the reasons stated

in the Commissioner’s motion.

       3. The Clerk is directed to close the case.

       DONE AND ORDERED in Tampa, Florida, this 19th day of September, 2019.




cc: Counsel of record




                                               2
